


Exhibit 10.32

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

This FIRST AMENDMENT, signed and entered into as of this 10th day of December,
2007 is by and between CREDENCE SYSTEMS CORPORATION (“Seller”) and CARLYLE
INVESTMENT CO. (“Buyer”)

 

RECITALS

 

A.             Seller and Buyer entered into that certain Purchase and Sale
Agreement and Receipt for Earnest Money dated November 5, 2007 (the
“Agreement”).

 

B.              Seller and Buyer desire to amend the Agreement as provided for
herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and in the Agreement, the parties hereby amend the Agreement as follows:

 

1.               Purchase Price. The Purchase Price is Twenty Million Dollars
($20,000,000).

 

2.               Earnest Money. Upon mutual execution of this First Amendment,
Buyer shall (i) convert the Note to cash and deposit the same with the Title
Company as Earnest Money, and (ii) also deposit with the Title Company an
additional Two Hundred Fifty Thousand Dollars ($250,000) Earnest Money in the
form of cash, for a total cash Earnest Money deposit of Five Hundred Thousand
Dollars ($500,000).

 

3.               Easements. At Closing, the parties shall grant the following
easements:

 

(a)           Seller and Buyer shall each grant to the other permanent,
reciprocal easements for purposes of vehicular and pedestrian ingress and egress
over and upon the existing drive aisle that straddles the property boundary
between Lot 2 of the Property (“Lot 2”) and the abutting Lot 1 that will be
retained by Seller (“Lot 1”).

 

(b)           Seller shall grant to Buyer a permanent casement for the use,
maintenance, repair, and replacement of an electrical transformer and generator
serving the Property, together with the existing lines to and from such
equipment and the Property, that are located on Lot 1.

 

(c)           Seller shall grant to Buyer a temporary easement for the use,
maintenance, repair, and replacement of the existing parking areas and drive
aisles that are located on Lot 1 that serve the building located on Lot 2 (the
“Parking Area”). Following Closing, Seller shall complete, at its sole cost and
expense, a boundary line adjustment between Lot 1 and Lot 2 to include the
Parking Area as part of Lot 2. Buyer shall cooperate with the boundary line
adjustment effort, and will execute any and all applications or other documents
necessary to accomplish the same. Upon completion of the boundary line
adjustment, Seller shall convey the Parking Area to Buyer and the temporary
easement therefor shall be terminated. If, despite Seller’s reasonable efforts,
Seller is unable to receive all necessary approvals for the boundary line
adjustment and the same does not occur, the easement for the Parking Area shall
be made permanent.

 

1

--------------------------------------------------------------------------------


 

The parties shall agree on the form of the above easements prior to Closing,
which shall be executed and delivered by the parties at Closing and recorded
following the recording of the Deed.

 

4.               Contingency Waiver. Buyer hereby waives all conditions to its
obligations under the Agreement, except for Seller and Buyer agreeing on the
form or (i) the easements described in Section 3 of this First Amendment and
(ii) the lease back of the Property described in Sections 24 and 25 of the
Agreement, and the execution and delivery of such documents by the parties at
Closing. Seller’s obligations under the Agreement are also contingent upon the
same.

 

5.               Right of First Opportunity. At Closing, Seller will grant to
Buyer the Right of First Opportunity to purchase Lot 1. By such right, if Seller
determines to sell Lot I, Seller will first advise Buyer of the terms and
conditions upon which Seller intends to sell Lot 1 and Buyer shall thereafter
have fifteen (15) days in which to agree to purchase Lot I on such terms and
conditions. If Buyer does not exercise the right to purchase Lot 1, Buyer’s
Right of First Opportunity shall be extinguished and Seller shall be free to
sell Lot 1 to a third-party.

 

6.               Effect on Agreement. In the event of any inconsistency between
the terms of this First Amendment and of the Agreement, the terms hereof shall
control. Except as otherwise set forth herein, the terms of the Agreement shall
remain as originally stated, and the same shall remain in full force and effect.

 

7.               Defined Terms. To the extent not otherwise defined herein, all
capitalized terms used herein shall have the meanings set forth in the
Agreement.

 

8.               Counterparts. This First Amendment may be executed in
counterparts and by facsimile transmission, each of which shall be deemed to be
an original hereof, and all of which together shall constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

 

SELLER

BUYER

 

 

Credence Systems Corporation

Carlyle Investment Co.

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Name:

Dennis Mettagle

 

Name:

R. Barry Menashe

 

 

 

 

 

 

Its:

Vice President, and CPO

 

Its:

Owner

 

2

--------------------------------------------------------------------------------
